                      UNITED STATES DISTRICT COURT
                          DISTRICT OF MONTANA
                           MISSOULA DIVISION


CLINTON STRANGER,                             Case No. CV-18-155-M-DLC-JCL

                      Plaintiff,              JUDGMENT IN A CIVIL CASE

  vs.

PARTNERS IN HOME CARE, INC.
ET AL,

                      Defendants.



        Jury Verdict. This action came before the Court for a trial by jury. The
 issues have been tried and the jury has rendered its verdict.

 X     Decision by Court. This action came before the Court for bench trial,
 hearing, or determination on the record. A decision has been rendered.

       IT IS ORDERED AND ADJUDGED that Partners in Home Care is
 dismissed with prejudice and that EMAILMEFORM, LLC is dismissed without
 prejudice, and this action is dismissed in its entirety.

        Dated this 7th day of November, 2018.

                                   TYLER P. GILMAN, CLERK

                                   By: /s/ A. Puhrmann
                                   A. Puhrmann, Deputy Clerk
